La parte demandada no compareció.
Presentada moción de reconsideración, fné resuelta en diciembre 5, 1913, por medio de la siguiente opinión del tribunal emitida por el Juez Asociado Sr. Wolf.
El día 16 de enero de 1912, el demandante, Arturo López Díaz, presentó una demanda en la Corte de Distrito de San Juan contra la Sucesión de Antonio López Martínez. La *1128demanda fué enmendada en 3 de febrero de 1912, y compa-recieron luego los diferentes demandados ante la corte en distintas feelias, solicitando la eliminación de ciertas partes de la demanda enmendada. En 25 de marzo de 1912, compa-recieron algunos de los demandados y pidieron a la corte que desestimara la demanda. En Io. de abril, 1912, fué ano-tada la rebeldía de la sucesión demandada a petición de la parte demandante. El día 11 de abril de 1912, la parte deman-dada presentó una moción solicitando que se abriese la rebel-día, cuya moción fué declarada con lugar. En 25 de abril del mismo año algunos de los demandados formularon una excepción previa a la demanda que fué declarada con lugar por la corte, dando al demandante un plazo de 20 días para enmendar su demanda. Otras mociones, procedimientos y enmiendas semejantes tuvieron lugar en el caso basta el día 9 de agosto de 1913, en que la corte declaró con lugar la excep-ción previa y ordenó que se registrara una sentencia. Tales son los hechos relativos a los procedimientos seguidos ante la corte inferior con anterioridad a la sentencia, según han sido alegados por el peticionario en el presente caso. Es de presumirse que todas estas actuaciones se llevaron a cabo por escrito como exige la ley, y consistieron en mociones, excep-ciones previas y enmiendas que necesariamente forman parte de los autos en la corte inferior. Además, es evidente que los únicos procedimientos necesarios para una apelación fue-ron la última demanda enmendada, la excepción previa for-mulada a la misma, la resolución de la corte sobre esta excep-ción y la sentencia final desestimando la demanda. Pero aun cuando hubieran sido necesarios algunos de los procedimien-tos anteriores, todos formaban parte de los autos.
El demandante interpuso recurso de apelación contra la sentencia dictada por la Corte de Distrito en 9 de agosto de 1913. Presentó entonces varias mociones a la referida corte solicitando prórroga del término para presentar la exposi-ción del caso, que siendo meramente formales fueron con-cedidas. El peticionario alega además que se señaló el día *112914 de octubre de 1913, para la aprobación de dicha exposición del caso; que en ese día comparecieron ambas partes oponién-dose el demandado a que se aprobara dicha exposición, y en 24 de octubre, 1913, la corte dictó su resolución rehusando aprobar dicha exposición del caso y dando como razón que no procedía la aprobación de una exposición del caso por tratarse de una apelación interpuesta contra una resolución sobre una excepción previa en que no se practicó prueba al-guna. Compareció entonces el demandante y apelante ante esta Corte solicitando de la misma que aprobara la referida exposición del caso. Dicha exposición se componía de una relación de las mociones, órdenes, excepciones previas, enmien-das y otros procedimientos semejantes que dieron origen a la sentencia de agosto 9 de 1913.
En 5 de noviembre de 1913, este tribunal dictó una reso-lución declarando sin lugar la solicitud presentada, por la autoridad del caso de Sucesores de José Martínez v. Tomás Dávila y Ca., citado en 17 D. P. R., 1008, y el caso pende ante este tribunal a virtud de una moción sobre reconsideración.
Al aprobarse en el año 1904 el Código de Enjuiciamiento Civil, no existía en dicho código ningún precepto que fijara el término dentro del cual debía presentarse a esta Corte la transcripción de autos en apelación, por lo que este tribunal, haciendo uso ele sus facultades, que le confiere la ley, subsanó dicha omisión con la regla 50 de su Reglamento, aprobado en lp. de noviembre de 1904. Subsiguientemente la corte adoptó nuevas reglas, quedando regulada la cuestión por la regla 40. Esta regla sin sus adiciones, es como sigue:
‘ ‘ Cuando se interponga recurso de apelación contra sentencia defi-nitiva, el apelante presentará al Secretario del Tribunal Supremo una transcripción de los autos dentro de los 30 días siguientes a la apro-bación por parte del tribunal sentenciador, de la exposición de los hechos, pliegos de excepciones o exposición del caso, si los hubiere, o si no se hubiere presentado a su debido tiempo ninguna exposición de hechos, pliegos de excepciones ni exposición del caso, entonces den-tro de los 30 días después de haberse presentado el escrito de apela-*1130ción; y dicha transcripción contendrá una copia del escrito de apela-ción, del legajo de la sentencia, y de la exposición de los hechos, plie-gos de excepciones o exposición del caso, si los hubiere, en que se funda el apelante. Cualquiera exposición que se haya utilizado en una moción solicitando un nuevo juicio, o que haya sido aprobada después de la resolución de tal moción, cuando ésta se haya hecho, basándola en las minutas del tribunal; o.cualquier pliego de excep-ciones que haya sido aprobado o utilizado en una moción solicitando un nuevo juicio, puede utilizarse en la apelación que se interponga contra la sentencia definitiva, así como también contra la orden con-cediendo o denegando un nuevo juicio.”
En 9 de marzo de 1911, la Legislatura aprobó una ley por virtud de la cual quedó enmendado el artículo 299 del Código de Enjuiciamiento Civil. El párrafo primero de este artículo, dice lo siguiente:
“Artículo 299. — Archivada que sea una apelación contra una sen-tencia de una corte de distrito, la parte apelante, dentro de los 10 días siguientes a su archivo o de la prórroga que en su caso se le conceda por la corte, deberá presentar a ésta, entregando a la vez copia a la parte contraria, un pliego en el que hará constar las excep-ciones tomadas durante el curso del caso y una exposición de éste.”
Los otros párrafos del referido artículo enmendado Lacen referencia a los documentos que deben incluirse en la expre-sada exposición.
El último párrafo del mencionado artículo, es como sigue:
‘‘ Constituirá el récord de una apelación, la certificación que librará el secretario del tribunal a quo o los abogados de las partes, del legajo de la sentencia y de la notificación de la apelación. Dicha certifi-cación deberá ser archivada en la secretaría de la Corte Suprema den-tro de los 30 días siguientes al en que se haya aprobado el pliego de excepciones y exposición del caso, con la constancia de haberse entre-gado a los abogados de las partes apeladas una copia literal de la misma, certificada por el abogado del apelante.”
De una lectura que se baga del párrafo primero de la demanda, creemos que es evidente que la Legislatura tuvo pre-sente las excepciones qne necesariamente habían de tomarse *1131para llevar a los autos ciertos hechos o pruebas que indispen-sablemente no constituían parte de los mismos. Las pala-bras son “haciendo constar las excepciones tomadas durante el curso del caso y una exposición de éste.” Las palabras del párrafo segundo son “en ese pliego se expondrán todos los antecedentes del litigio y pruebas practicadas o presen-tadas entonces. ’ ’ Es evidente que al hacer referencia la Legis-latura a “litigio” y “pruebas” tuvo presente la vista del pleito, pues dicho artículo 299 continúa expresando la forma en que habrá de prepararse ésta prueba. El artículo supone en su totalidad la existencia de una controversia entre las partes, en la que todas las cuestiones que pudieran suscitarse entre estas sobre los hechos que hayan sido discutidos en rela-ción con la prueba presentada durante el juicio, quedan arre-gladas por la corte. Pero con respecto a los casos en que no. ha habido juicio ni prueba, el artículo 299 enmendado-guarda tanto silencio como lo hacía anteriormente el Código de Enjui-cimiento Civil. En él no se fija término alguno para la pre-sentación de la transcripción de autos en este tribunal, en los casos en que se dicta sentencia sobre las excepciones previas o las alegaciones. El caso de Sucesores de José Martínez y Ca. v. Tomás Dávila y Ca., arriba citado, fué uno en el cual los apelados presentaron una moción para que la corte desestimara el caso, por haber dejado los apelantes de presen-tar un.pliego de excepciones y exposición del casó como lo exige el artículo 299 enmendado, del Código de Enjuiciamento Civil, resolviendo entonces este tribunal en favor del ape-lante, que no puede exigirse a éste la presentación de una exposición del caso o pliego de excepciones, cuando no hay necesidad de archivar ninguno para perfeccionar su apela-ción, como sucede cuando se dicta sentencia sobre las alega-ciones o excepciones previas.
Según ya hemos indicado tanto en ésta como en otras opi-niones, el objeto del pliego de excepciones o exposición del caso es hacer que formen parte de los autos ciertas pruebas y hechos que de otro modo no formarían parte del legajo *1132de la sentencia. No puede suponerse que al aprobar la Legis-latura una ley determinando la forma en que el apelante debe hacer constar en los autos las excepciones “tomadas” du-rante'el curso de los procedimientos, tuviera por objeto faci-litarle el medio de prorrogarle el término para la apelación. Ya resolvió este tribunal que no podía invocarse el artículo en contra del apelante para obligarle a presentar una expo-sición del caso, y por igual razón no puede preparar de modo arbitrario una exposición del caso que responda a sus fines, cuando no es necesaria dicha exposición para que pueda estar en condiciones de tramitar su apelación. Por tanto, como la ley guarda silencio sobre este particular relativo al tiempo en que debe archivarse la apelación .en este tribunal, cuando no existe exposición del caso o pliego de excepciones, la regla No. 40 de este tribunal tiene aún fuerza de ley. No existe absolutamente nada en la ley de marzo 9, • 1911, que sea incompatible con esta regla en este respecto. El objeto de la regla 40 fué el de fijar el tiempo para la presentación de la transcripción de autos en apelación. Al señalar el tér-mino dentro del cual deben enviarse los autos a este tribunal cuando se ha presentado una exposición-del caso, la Legisla-tura conservó el mismo que el fijado por la regla de la corte. Esta regla aun está en vigor y debieron haber sido remitidos los autos a esta corte dentro de los 30 días de haberse registrado la apelación. Véase también el caso de Rojas v. Porto Rico Motor Co., (pág. 815).
Los artículos 218 y 219 del Código de Enjuiciamiento Civil y los 64 y 65 de las Reglas de este tribunal, también muestran que el momento en que este tribunal u otro juez deberá intervenir en la aprobación del pliego de excepciones es cuando hay algo para ser aprobado por el juez o persona que conoce del caso. Se excluyen los casos como el presente en que los autos propiamente dichos muestran todos los pro-cedimientos, pues la parte puede obtener una transcripción de tales procedimientos mediante certificación del secreta-*1133rio y sin la intervención del juez. La moción sobre reconsi-deración debe ser denegada.

Denegada la moción de reconsideración.

Jueces concurrentes: Sres. Asociados del Toro y Aldrey.
Los Jueces Presidente Sr. Hernández y Asociado Sr. Mac-Leary, no tomaron parte en la resolución de esta moción.